Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on March 08, 2022 in response to the Office Action of January 04, 2022 is acknowledged and has been entered. Claims 1-2, 11-13 and 20 have been amended. Claims 5, 9, 14 and 18 have been canceled. Claims 21-24 are new. Claims 1-4, 6-8, 10-13, 15-17 and 19-24 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 08, 2022 has been entered.
Response to Amendment
Applicant's arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, line 18, “and;” will read as “and”.
Claim 15 declares a dependence upon a canceled claim 14. For examination purpose, “the network device of claim 14” as recited in line 1 of claim 15 will read as “the network device of claim 11.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the control plane” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the control plane” will read as “a control plane.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papo et al. (U.S. Pub. No. US 2019/0013963 A1), herein referred to as Papo, in view of Assarpour (U.S. Pub. No. US 2014/0086241 A1).
In regard to claim 1, Papo teaches a method by a first container of a network device (“… there is provided a method of sharing a network interface between virtualized operating systems in an embedded device … in a first operating system running in a first container managed by the host operating system …” – para. [0010]), the method comprising:
	receiving, from a second container of the network device, a request … (e.g. the first container receiving the data packets routing request from the second container; FIG. 4; FIG. 6A; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… In one example embodiment, an application (e.g. a bar code scanning application) is running in second OS 550 and requires a network connection …” – para. [0070]; “… Data packets received at external network interface 534 are routed using rules from IP table 532 to shared interface 536, then to network bridge 590, and then shared interface 556 in second OS 550, which then delivers the data packets to the bar code scanning application running in second OS 550. Thus, the bar code scanning application in second OS 550 (which does not have access to external network interface 534) is able to send and receive data packets by routing packets from the second container to the first container and ultimately to external network interface 534 …” – para. [0072]), wherein: …,  
	the second container uses a first operating system (e.g. a second operating system; FIG. 4; “… In this example, second container 350 is running a second operating system 360 ( e.g. a generic version of the Android OS) …” – para. [0053]), and 
	the first container comprises a second operating system (e.g. a first operating system – para. [0053]) including a set of drivers (FIG. 4; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… processes 330 may make use of drivers and/or services 325 which are present in the kernel 321 of first OS 320 …” – para. [0054]), …;
	Papo teaches the structure of exchanging requests between a first container and a second container in a network device. Papo does not explicitly teach, but Assarpour teaches the claimed second operating system of the claimed first container (e.g. as performed by a driver process – para. [0021]) receiving a request for a forwarding engine in a data plane (e.g. the dataplane hardware elements implementing a forwarding function – para. [0020]) of the network device to perform an operation (e.g. a driver process receiving request to update data for the dataplane hardware elements; FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes … a forwarding function 18 to make forwarding decisions … The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22. The data contained in physical tables 22 controls operation of the dataplane hardware elements to enable the dataplane to handle packet forwarding as specified by the control plane …” – para. [0020]; “… The network element also includes a control plane having a set of applications 24 running on a processor (not shown). The applications set data into virtual tables 26 which is mapped by driver 28 to the physical tables 22 for use by the dataplane hardware elements …” – para. [0021]), wherein: 
	the forwarding engine receives data from a first port (e.g. the dataplane hardware elements implementing the input function – para. [0020]) of the network device and sends the data to a second port (e.g. the dataplane hardware elements implementing the output function – para. [0020]) of the network device (FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes an input function 16 to receive packets of data from a communication network, a forwarding function 18 to make forwarding decisions, and an output function 20 to forward the packet onward onto the communication network. The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22 …” – para. [0020]), 
	the operation is one of reading configuration data from and writing configuration data to the forwarding engine (e.g. writing the configuration data to the dataplane hardware elements; FIG. 3; “… Driver 28 extracts information from the virtual tables 26 and installs information from the virtual tables into physical tables at the hardware layer (datapath hardware tables 18) … As data is written to the data path hardware tables, driver 28 passes commands to a Kernel API to cause the kernel drivers to install the correct entries into the actual physical tables and registers implementing data path hardware tables 18 that are utilized by the hardware to make packet forwarding decisions …” – para. [0030]), …, …,
	the set of drivers (e.g. the generic driver associating with the configuration library – para. [0031], [0037]) associated with multiple types of forwarding engines (e.g. the configuration library specifying mapping information used by the dataplane hardware elements; FIG. 3; “… driver 28 is implemented as a generic driver containing a mapping function 40. Mapping function uses data structures specified in a configuration library (Config LIB) 30 and a set of methods 32 which are used to access the data structures, to define a mapping between virtual tables 26 and datapath hardware tables 18 …” – para. [0031]; “… The Config. LIB specifies where the generic driver should map information from the virtual tables 26 to tables and registers implementing data path hardware tables 18 used by the hardware to implement packet forwarding decisions. The mapped entries from virtual tables are passed to a kernel driver to cause the data to be set in the tables 18 …” – para. [0037]); 
	determining, based on the request, a type of forwarding engine to receive the request (e.g. determining the format of the attribute fields of the hardware physical tables to receive the information; FIG. 3; “… the API used by applications to interact with virtual tables 26 has a small set of commands, which enable SET, GET, and EVENT actions to be implemented on the virtual tables …” – para. [0023]; “… By using a generic driver which does not need to be updated as modifications are made to the underlying hardware, modifications to the data plane may be accomplished simply by updating the virtual table schema definitions 34 to adjust the format of the fields used in the virtual tables, adjust the format of the physical tables implementing the datapath hardware tables 18, or to adjust the mapping between the virtual tables and the data path hardware tables 18 …” – para. [0038]; “… The generic driver is configured to map attributes from the virtual tables to attributes in the physical tables. The configuration library includes a set of data structures and methods which are used by the generic driver to map information contained in the virtual tables to the physical tables. …” – para. [0039]);
	selecting, based on the determined type of forwarding engine, a first driver of the set of drivers (e.g. adapting the driver function based on configuration library; “… By causing the driver behavior to be based on the configuration library, any hardware changes may be simply implemented by updating the table definition schema. Parsing the table definition to create a new configuration library based on the table definition allows the generic driver to accommodate the changes in functionality without requiring the underlying driver code to be updated. Thus, the driver is self-adapting in that it can automatically adjust to the new hardware environment without requiring modifications to the generic driver code …” – para. [0039]); and 
	providing the request to the forwarding engine using the selected first driver (FIG. 4; “… FIG. 4 illustrates an example mapping between an example virtual table and a set of physical tables used by hardware elements to implement forwarding decisions for packets of data … The generic driver uses methods 32 to access the data structures contained in the config LIB 30 to determine where the attributes specified in the virtual tables should be inserted in the physical tables implementing the datapath hardware tables in the data plane …” – para. [0040]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in order to incorporate a method of providing a driver mapping function to intermediate the packet forwarding information between the control plane and the data plane of a network element as disclosed by Assarpour. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the driver development cost and the time of bring the newly configured product to market by associating a configuration library with a generic driver (Papo, para. [0007], [0009]).
In regard to claim 2, Papo teaches the method further comprising: translating the request to a format that is used by the second operating system (e.g. translate the request to be supported by the first OS – para. [0050], [0054]); and providing the translated request to the second operating system (e.g. handling the translated request by the first OS; FIG. 2; FIG. 4; “... For example, the system programs 220 may handle system start-up processes and input/output requests from application software by translating requests into data-processing instructions for the processor 102 ...” - para. [0050]; “… processes 330 may make use of drivers and/or services 325 which are present in the kernel 321 of first OS 320 …” – para. [0054]).
In regard to claim 11, Papo teaches a network device, comprising: a memory configured to store a first container and a second container; and a processing device coupled to the memory, the processing device to executing the first container, the first container performing a method (“… there is provided a method of sharing a network interface between virtualized operating systems in an embedded device … in a first operating system running in a first container managed by the host operating system … in a second operating system running in a second container …” – para. [0010]; “… there is provided an embedded device, comprising: a processor; a memory containing computer-readable instructions for execution by said processor …” – para. [0020]) comprising:
	receiving, from a second container, a request … (e.g. the first container receiving the data packets routing request from the second container; FIG. 4; FIG. 6A; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… In one example embodiment, an application (e.g. a bar code scanning application) is running in second OS 550 and requires a network connection …” – para. [0070]; “… Data packets received at external network interface 534 are routed using rules from IP table 532 to shared interface 536, then to network bridge 590, and then shared interface 556 in second OS 550, which then delivers the data packets to the bar code scanning application running in second OS 550. Thus, the bar code scanning application in second OS 550 (which does not have access to external network interface 534) is able to send and receive data packets by routing packets from the second container to the first container and ultimately to external network interface 534 …” – para. [0072]), wherein: …,  
	the second container uses a first operating system (e.g. a second operating system; FIG. 4; “… In this example, second container 350 is running a second operating system 360 ( e.g. a generic version of the Android OS) …” – para. [0053]), and 
	the first container comprises a second operating system (e.g. a first operating system – para. [0053]) including a set of drivers (FIG. 4; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… processes 330 may make use of drivers and/or services 325 which are present in the kernel 321 of first OS 320 …” – para. [0054]), …;
	Papo teaches the structure of exchanging requests between a first and a second containers in a network device. Papo does not explicitly teach, but Assarpour teaches the claimed second operating system of the claimed first container (e.g. as performed by a driver process – para. [0021]) receiving a request for a forwarding engine in a data plane (e.g. the dataplane hardware elements implementing a forwarding function – para. [0020]) of the network device to perform an operation (e.g. a driver process receiving request to update data for the dataplane hardware elements; FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes … a forwarding function 18 to make forwarding decisions … The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22. The data contained in physical tables 22 controls operation of the dataplane hardware elements to enable the dataplane to handle packet forwarding as specified by the control plane …” – para. [0020]; “… The network element also includes a control plane having a set of applications 24 running on a processor (not shown). The applications set data into virtual tables 26 which is mapped by driver 28 to the physical tables 22 for use by the dataplane hardware elements …” – para. [0021]), wherein: 
	the forwarding engine receives data from a first port (e.g. the dataplane hardware elements implementing the input function – para. [0020]) of the network device and sends the data to a second port (e.g. the dataplane hardware elements implementing the output function – para. [0020]) of the network device (FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes an input function 16 to receive packets of data from a communication network, a forwarding function 18 to make forwarding decisions, and an output function 20 to forward the packet onward onto the communication network. The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22 …” – para. [0020]), 
	the operation is one of reading configuration data from and writing configuration data to the forwarding engine (e.g. writing the configuration data to the dataplane hardware elements; FIG. 3; “… Driver 28 extracts information from the virtual tables 26 and installs information from the virtual tables into physical tables at the hardware layer (datapath hardware tables 18) … As data is written to the data path hardware tables, driver 28 passes commands to a Kernel API to cause the kernel drivers to install the correct entries into the actual physical tables and registers implementing data path hardware tables 18 that are utilized by the hardware to make packet forwarding decisions …” – para. [0030]), …, …,
	the set of drivers (e.g. the generic driver associating with the configuration library – para. [0031], [0037]) associated with multiple types of forwarding engines (e.g. the configuration library specifying mapping information used by the dataplane hardware elements; FIG. 3; “… driver 28 is implemented as a generic driver containing a mapping function 40. Mapping function uses data structures specified in a configuration library (Config LIB) 30 and a set of methods 32 which are used to access the data structures, to define a mapping between virtual tables 26 and datapath hardware tables 18 …” – para. [0031]; “… The Config. LIB specifies where the generic driver should map information from the virtual tables 26 to tables and registers implementing data path hardware tables 18 used by the hardware to implement packet forwarding decisions. The mapped entries from virtual tables are passed to a kernel driver to cause the data to be set in the tables 18 …” – para. [0037]); 
	determining, based on the request, a type of forwarding engine to receive the request (e.g. determining the format of the attribute fields of the hardware physical tables to receive the information; FIG. 3; “… the API used by applications to interact with virtual tables 26 has a small set of commands, which enable SET, GET, and EVENT actions to be implemented on the virtual tables …” – para. [0023]; “… By using a generic driver which does not need to be updated as modifications are made to the underlying hardware, modifications to the data plane may be accomplished simply by updating the virtual table schema definitions 34 to adjust the format of the fields used in the virtual tables, adjust the format of the physical tables implementing the datapath hardware tables 18, or to adjust the mapping between the virtual tables and the data path hardware tables 18 …” – para. [0038]; “… The generic driver is configured to map attributes from the virtual tables to attributes in the physical tables. The configuration library includes a set of data structures and methods which are used by the generic driver to map information contained in the virtual tables to the physical tables. …” – para. [0039]);
	selecting, based on the determined type of forwarding engine, a first driver of the set of drivers (e.g. adapting the driver function based on configuration library; “… By causing the driver behavior to be based on the configuration library, any hardware changes may be simply implemented by updating the table definition schema. Parsing the table definition to create a new configuration library based on the table definition allows the generic driver to accommodate the changes in functionality without requiring the underlying driver code to be updated. Thus, the driver is self-adapting in that it can automatically adjust to the new hardware environment without requiring modifications to the generic driver code …” – para. [0039]); and 
	providing the request to the forwarding engine using the selected first driver (FIG. 4; “… FIG. 4 illustrates an example mapping between an example virtual table and a set of physical tables used by hardware elements to implement forwarding decisions for packets of data … The generic driver uses methods 32 to access the data structures contained in the config LIB 30 to determine where the attributes specified in the virtual tables should be inserted in the physical tables implementing the datapath hardware tables in the data plane …” – para. [0040]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in order to incorporate a method of providing a driver mapping function to intermediate the packet forwarding information between the control plane and the data plane of a network element as disclosed by Assarpour. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the driver development cost and the time of bring the newly configured product to market by associating a configuration library with a generic driver (Papo, para. [0007], [0009]).
In regard to claim 12, Papo teaches wherein the method further comprises: translating the request to a format that is used by the second operating system (e.g. translate the request to be supported by the first OS – para. [0050], [0054]); and providing the translated request to the second operating system (e.g. handling the translated request by the first OS; FIG. 2; FIG. 4; “... For example, the system programs 220 may handle system start-up processes and input/output requests from application software by translating requests into data-processing instructions for the processor 102 ...” - para. [0050]; “… processes 330 may make use of drivers and/or services 325 which are present in the kernel 321 of first OS 320 …” – para. [0054]).
In regard to claim 20, Papo teaches a non-transitory machine-readable medium having executable instructions to cause one or more processing devices to perform a method (“… there is provided an embedded device, comprising: a processor; a memory containing computer-readable instructions for execution by said processor …” – para. [0020]) comprising:
	receiving, by an agent of a first container of a network device, from a second container of the network device, a request … (e.g. the first container receiving the data packets routing request from the second container; FIG. 4; FIG. 6A; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… In one example embodiment, an application (e.g. a bar code scanning application) is running in second OS 550 and requires a network connection …” – para. [0070]; “… Data packets received at external network interface 534 are routed using rules from IP table 532 to shared interface 536, then to network bridge 590, and then shared interface 556 in second OS 550, which then delivers the data packets to the bar code scanning application running in second OS 550. Thus, the bar code scanning application in second OS 550 (which does not have access to external network interface 534) is able to send and receive data packets by routing packets from the second container to the first container and ultimately to external network interface 534 …” – para. [0072]), wherein: …,  
	the second container uses a first operating system (e.g. a second operating system; FIG. 4; “… In this example, second container 350 is running a second operating system 360 ( e.g. a generic version of the Android OS) …” – para. [0053]); and 
	the first container comprises a second operating system (e.g. a first operating system – para. [0053]) including a set of drivers (FIG. 4; “… In the example embodiment of FIG. 4, the system programs 420 in the proprietary Linux kernel 421 include support for multiple virtualized user space instances. As depicted, user space 220 contains a first container 310 and a second container 350. In this example, first container 310 is running a first operating system 320 (e.g. Tizen) …” – para. [0053]; “… processes 330 may make use of drivers and/or services 325 which are present in the kernel 321 of first OS 320 …” – para. [0054]), …;
	Papo teaches the structure of exchanging requests between a first and a second containers in a network device. Papo does not explicitly teach, but Assarpour teaches the claimed second operating system of the claimed first container (e.g. as performed by a driver process – para. [0021]) receiving a request for a forwarding engine in a data plane (e.g. the dataplane hardware elements implementing a forwarding function – para. [0020]) of the network device to perform an operation (e.g. a driver process receiving request to update data for the dataplane hardware elements; FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes … a forwarding function 18 to make forwarding decisions … The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22. The data contained in physical tables 22 controls operation of the dataplane hardware elements to enable the dataplane to handle packet forwarding as specified by the control plane …” – para. [0020]; “… The network element also includes a control plane having a set of applications 24 running on a processor (not shown). The applications set data into virtual tables 26 which is mapped by driver 28 to the physical tables 22 for use by the dataplane hardware elements …” – para. [0021]), wherein: 
	the forwarding engine receives data from a first port (e.g. the dataplane hardware elements implementing the input function – para. [0020]) of the network device and sends the data to a second port (e.g. the dataplane hardware elements implementing the output function – para. [0020]) of the network device (FIG. 2; “… As shown in FIG. 2, in its simplest form, a network element includes an input function 16 to receive packets of data from a communication network, a forwarding function 18 to make forwarding decisions, and an output function 20 to forward the packet onward onto the communication network. The input function, forwarding function, and output function are implemented by dataplane hardware elements which have access to physical tables 22 …” – para. [0020]), 
	the operation is one of reading configuration data from and writing configuration data to the forwarding engine (e.g. writing the configuration data to the dataplane hardware elements; FIG. 3; “… Driver 28 extracts information from the virtual tables 26 and installs information from the virtual tables into physical tables at the hardware layer (datapath hardware tables 18) … As data is written to the data path hardware tables, driver 28 passes commands to a Kernel API to cause the kernel drivers to install the correct entries into the actual physical tables and registers implementing data path hardware tables 18 that are utilized by the hardware to make packet forwarding decisions …” – para. [0030]), …, …,
	the set of drivers (e.g. the generic driver associating with the configuration library – para. [0031], [0037]) associated with multiple types of forwarding engines (e.g. the configuration library specifying mapping information used by the dataplane hardware elements; FIG. 3; “… driver 28 is implemented as a generic driver containing a mapping function 40. Mapping function uses data structures specified in a configuration library (Config LIB) 30 and a set of methods 32 which are used to access the data structures, to define a mapping between virtual tables 26 and datapath hardware tables 18 …” – para. [0031]; “… The Config. LIB specifies where the generic driver should map information from the virtual tables 26 to tables and registers implementing data path hardware tables 18 used by the hardware to implement packet forwarding decisions. The mapped entries from virtual tables are passed to a kernel driver to cause the data to be set in the tables 18 …” – para. [0037]); 
	determining, based on the request, a type of forwarding engine to receive the request (e.g. determining the format of the attribute fields of the hardware physical tables to receive the information; FIG. 3; “… the API used by applications to interact with virtual tables 26 has a small set of commands, which enable SET, GET, and EVENT actions to be implemented on the virtual tables …” – para. [0023]; “… By using a generic driver which does not need to be updated as modifications are made to the underlying hardware, modifications to the data plane may be accomplished simply by updating the virtual table schema definitions 34 to adjust the format of the fields used in the virtual tables, adjust the format of the physical tables implementing the datapath hardware tables 18, or to adjust the mapping between the virtual tables and the data path hardware tables 18 …” – para. [0038]; “… The generic driver is configured to map attributes from the virtual tables to attributes in the physical tables. The configuration library includes a set of data structures and methods which are used by the generic driver to map information contained in the virtual tables to the physical tables. …” – para. [0039]);
	selecting, based on the determined type of forwarding engine, a first driver of the set of drivers (e.g. adapting the driver function based on configuration library; “… By causing the driver behavior to be based on the configuration library, any hardware changes may be simply implemented by updating the table definition schema. Parsing the table definition to create a new configuration library based on the table definition allows the generic driver to accommodate the changes in functionality without requiring the underlying driver code to be updated. Thus, the driver is self-adapting in that it can automatically adjust to the new hardware environment without requiring modifications to the generic driver code …” – para. [0039]); 
	providing the request to the forwarding engine using the selected first driver (FIG. 4; “… FIG. 4 illustrates an example mapping between an example virtual table and a set of physical tables used by hardware elements to implement forwarding decisions for packets of data … The generic driver uses methods 32 to access the data structures contained in the config LIB 30 to determine where the attributes specified in the virtual tables should be inserted in the physical tables implementing the datapath hardware tables in the data plane …” – para. [0040]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in order to incorporate a method of providing a driver mapping function to intermediate the packet forwarding information between the control plane and the data plane of a network element as disclosed by Assarpour. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the driver development cost and the time of bring the newly configured product to market by associating a configuration library with a generic driver (Papo, para. [0007], [0009]).
In regard to claim 21, Papo teaches wherein the first container does not include the first operating system (e.g. the first container not including the second operating system as exemplified in FIG. 4).
In regard to claim 22, Papo teaches wherein a central processing unit (CPU) in a control plane executes one or more of the first operating system and the second operating system (FIG. 1; FIG. 2; FIG. 3; “… Embedded computing device 100 operates under control of software programs. Computer-readable instructions are stored in storage 106, and executed by processor 102 in memory 104. Software executing on embedded computing device 100 may include, for example, an operating system and application software 122 …” – para. [0049]; “… FIG. 3 depicts an example configuration of virtual memory 200 in an embedded computing device 100 which supports multiple containers …” – para. [0051]; “… Each container 310, 350 may execute an instance of an operating system …” – para. [0052]).
In regard to claim 23, Papo teaches wherein one or more of the first container and the second container is a virtual machine (FIG. 3; “… FIG. 3 depicts an example configuration of virtual memory 200 in an embedded computing device 100 which supports multiple containers …” – para. [0051]; “… Each container 310, 350 may execute an instance of an operating system …” – para. [0052]).
In regard to claim 24, Papo teaches the method further comprising providing a result of the operation to the second container (e.g. the first OS deciding the data packets routed to the second container; FIG. 6A; “… In one example embodiment, an application (e.g. a bar code scanning application) is running in second OS 550 and requires a network connection …” – para. [0070]; “… Data packets received at external network interface 534 are routed using rules from IP table 532 to shared interface 536, then to network bridge 590, and then shared interface 556 in second OS 550, which then delivers the data packets to the bar code scanning application running in second OS 550. Thus, the bar code scanning application in second OS 550 (which does not have access to external network interface 534) is able to send and receive data packets by routing packets from the second container to the first container and ultimately to external network interface 534 …” – para. [0072]).
Claims 3, 4, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papo et al. (U.S. Pub. No. US 2019/0013963 A1), herein referred to as Papo, in view of Assarpour (U.S. Pub. No. US 2014/0086241 A1), and in further view of Djordjevic et al. (U.S. Pub. No. US 2018/0191782 A1), herein referred to as Djordjevic.
In regard to claim 3, Papo in view of Assarpour do not explicitly teach, but Djordjevic teaches further comprising: determining, by the first container (e.g. the container manager – para. [0127]), that the forwarding engine (e.g. I/O interface or routing engine – para. [0127]) has detected an event (e.g. the incoming traffic or message or event; “... incoming traffic will end up in/be controlled by the container manager. Implementation-wise, the container manager may control the internal routing engine ...” - para. [0127]; “... The incoming message for a certain application in a certain container might be an event trigger for activating the application ...” - para. [0128]); and transmitting, by the first container (e.g. the container manager – para. [0127]) to the second container (e.g. a container – para. [0127]), a message indicating that the event was detected (e.g. the message is sent to a container for which it intends; “... It is then up to the container manager to determine if a signal or message is for itself or for a container. The combination of interface and slice identity of the messages indicates for which container the message is intended. This information is used for routing the message ...” - para. [0127]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Djordjevic in order to incorporate a method of configuring a container manager to control communication between the applications in the containers and network connections (Djordjevic, para. [0008]). One of ordinary skilled in the art would have been motivated because such incorporation would provide different services/products in isolated fashion and adapt these services/products to meet specific requirements (Djordjevic, para. [0007]).
In regard to claim 4, Papo in view of Assarpour do not explicitly teach, but Djordjevic teaches wherein determining that the forwarding engine has detected the event comprises one or more of: receiving, by the first container (e.g. the container manager – para. [0127]), a second message (e.g. the incoming traffic or message or event – para. [0127]) from the forwarding engine (e.g. I/O interface or routing engine; “... incoming traffic will end up in/be controlled by the container manager. Implementation-wise, the container manager may control the internal routing engine ...” - para. [0127]; “... The incoming message for a certain application in a certain container might be an event trigger for activating the application ...” - para. [0128]); and detecting, by the first container (e.g. the container manager – para. [0133]), an interrupt (e.g. the container manager manages the interrupt system – para. [0133]) from the forwarding engine (e.g. device resources such as I/O interfaces and/or network connection; FIG. 5; “... The container manager may be solely responsible for managing device resources. Certain exceptions include memory and disk storage, and internal bus direct memory access (DMA), interrupt system etc., which are typically incorporated by the operating system. A distinct case is a merged device container manager that also performs operating system tasks ...” - para. [0133]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Djordjevic in order to incorporate a method of configuring a container manager to handle communication between the applications in the containers and device resources (Djordjevic, para. [0009]). One of ordinary skilled in the art would have been motivated because such incorporation would provide different services/products in isolated fashion and adapt these services/products to meet specific requirements (Djordjevic, para. [0007]).
In regard to claim 10, Papo in view of Assarpour do not explicitly teach, but Djordjevic teaches wherein the request (e.g. the outgoing traffic or message – para. [0129]) for the forwarding engine (e.g. the I/O interface or network connection – para. [0129]) of the network device to perform the operation (e.g. routing data – para. [0129]) is received from a library (e.g. applications – para. [0129]) of the second container (e.g. one of the containers; “... Outgoing traffic is generated by applications in containers or in certain circumstances by the container manager itself ... The container manager couples the slice identity based on the container ( and the required interface if needed) to the message before/during routing ...” - para. [0129]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Djordjevic in order to incorporate a container management method of passing the service request to the forwarding engine for a set of containers in a network device (Djordjevic, para. [0129]). One of ordinary skilled in the art would have been motivated because such incorporation would simplify the application library of a container and make it easier to integrate the containers with different functionalities (Djordjevic, para. [0129]).
In regard to claim 13, Papo in view of Assarpour do not explicitly teach, but Djordjevic teaches wherein the method further comprising: determining that the forwarding engine (e.g. I/O interface or routing engine – para. [0127]) has detected an event (e.g. the incoming traffic or message or event; “... incoming traffic will end up in/be controlled by the container manager. Implementation-wise, the container manager may control the internal routing engine ...” - para. [0127]; “... The incoming message for a certain application in a certain container might be an event trigger for activating the application ...” - para. [0128]); and transmitting, to the second container (e.g. a container – para. [0127]), a message indicating that the event was detected (e.g. the message is sent to a container for which it intends; “... It is then up to the container manager to determine if a signal or message is for itself or for a container. The combination of interface and slice identity of the messages indicates for which container the message is intended. This information is used for routing the message ...” - para. [0127]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Djordjevic in order to incorporate a method of configuring a container manager to control communication between the applications in the containers and network connections (Djordjevic, para. [0008]). One of ordinary skilled in the art would have been motivated because such incorporation would provide different services/products in isolated fashion and adapt these services/products to meet specific requirements (Djordjevic, para. [0007]).
In regard to claim 19, Papo in view of Assarpour do not explicitly teach, but Djordjevic teaches wherein the request (e.g. the outgoing traffic or message – para. [0129]) for the forwarding engine (e.g. the I/O interface or network connection – para. [0129]) of the network device to perform the operation (e.g. routing data – para. [0129]) is received from a library (e.g. applications – para. [0129]) of the second container (e.g. one of the containers; “... Outgoing traffic is generated by applications in containers or in certain circumstances by the container manager itself ... The container manager couples the slice identity based on the container ( and the required interface if needed) to the message before/during routing ...” - para. [0129]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Djordjevic in order to incorporate a container management method of passing the service request to the forwarding engine for a set of containers in a network device (Djordjevic, para. [0129]). One of ordinary skilled in the art would have been motivated because such incorporation would simplify the application library of a container and make it easier to integrate the containers with different functionalities (Djordjevic, para. [0129]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papo et al. (U.S. Pub. No. US 2019/0013963 A1), herein referred to as Papo, in view of Assarpour (U.S. Pub. No. US 2014/0086241 A1), and in further view of Jiang et al. (U.S. Pub. No. US 2019/0272205 A1), herein referred to as Jiang.
In regard to claim 6, Papo in view of Assarpour do not explicitly teach, but Jiang teaches wherein: the first container (e.g. the container for the first service – para. [0008]) is associated with a first network namespace (e.g. a first network namespace; FIG. 2; “... The corresponding container is created for the first service based on the container image information, and a first network namespace and a first IPC namespace that are corresponding to a container for the first service are created ...” - para. [0008]); and the second container (e.g. the container for the second service – para. [0014]) is associated with a second network namespace (e.g. a second network namespace – para. [0014]) that is separate from the first network namespace (e.g. FIG. 2 exemplifies the two network namespaces are separated; “... The network device has created and run a container for a second service and a corresponding second load balancing container, and the container for the second service has a corresponding second network namespace and a second IPC namespace …” - para. [0014]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Jiang in order to incorporate a method of isolating the resources used by different containers in a computing host by using a namespace technology (Jiang, para. [0003]). One of ordinary skilled in the art would have been motivated because such incorporation would provide each container with its own logically separate device and networking resources and allow the container to be generally independent from functions of other containers operating in the computing host (Jiang, para. [0003]).
In regard to claim 15, Papo in view of Assarpour do not explicitly teach, but Jiang teaches wherein: the first container (e.g. the container for the first service – para. [0008]) is associated with a first network namespace (e.g. a first network namespace; FIG. 2; “... The corresponding container is created for the first service based on the container image information, and a first network namespace and a first IPC namespace that are corresponding to a container for the first service are created ...” - para. [0008]); and the second container (e.g. the container for the second service – para. [0014]) is associated with a second network namespace (e.g. a second network namespace – para. [0014]) that is separate from the first network namespace (e.g. FIG. 2 exemplifies the two network namespaces are separated; “... The network device has created and run a container for a second service and a corresponding second load balancing container, and the container for the second service has a corresponding second network namespace and a second IPC namespace …” - para. [0014]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and further in view of Jiang in order to incorporate a method of isolating the resources used by different containers in a computing host by using a namespace technology (Jiang, para. [0003]). One of ordinary skilled in the art would have been motivated because such incorporation would provide each container with its own logically separate device and networking resources and allow the container to be generally independent from functions of other containers operating in the computing host (Jiang, para. [0003]).
Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papo et al. (U.S. Pub. No. US 2019/0013963 A1), herein referred to as Papo, in view of Assarpour (U.S. Pub. No. US 2014/0086241 A1), in view of Jiang et al. (U.S. Pub. No. US 2019/0272205 A1), herein referred to as Jiang, and in further view of Lisle et al. (U.S. Pub. No. US 2019/0296962 A1), herein referred to as Lisle.
In regard to claim 7, Papo in view of Assarpour and further in view of Jiang do not explicitly teach, but Lisle teaches wherein: modifications to a first network stack (e.g. container 150A in FIG. 3 maintains its own network stack information – para. [0026]) do not affect a second network stack (e.g. the network stack for container 150B in FIG. 3 – para. [0026]) of the second network namespace (FIG. 3; “... containers 150 also present a limited perspective of the underlying network stack used to communicate with entities external to the containers 150. For example, as will be described with FIG. 3, a container 150 may be responsible for maintaining its own network stack information and is unaware of network stack information maintained by other containers or by the host computer system’s operating system ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in view of Jiang and further in view of Lisle in order to incorporate a method of isolating the management of the network stack used by different containers in a computing host (Lisle, para. [0026]). One of ordinary skilled in the art would have been motivated because such incorporation would provide each container “operable to isolate its contents from the contents of other containers” and potentially increase the network storage security for users (Lisle, para. [0016]).
In regard to claim 8, Papo in view of Assarpour and further in view of Jiang do not explicitly teach, but Lisle teaches wherein the first container (e.g. the management controller 140 in FIG. 2 – para. [0025]) is allowed to create a kernel interface (e.g. a virtual interface – para. [0026]) in the second network stack (e.g. the network stack for containers 150 in FIG. 3; “... multi-tenant management controller 140 is also configured to perform various management operations associated with containers 150 ...” - para. [0025]; “... The container 150 may also be presented with a virtual interface through which traffic is to be directed (as opposed to having direct access to the physical interface controlling a network interface card) ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour and in view of Jiang and further in view of Lisle in order to incorporate a method of managing the network stack used by different containers in a computing host (Lisle, para. [0026]). One of ordinary skilled in the art would have been motivated because such incorporation would provide management for containers to adjust their operation flexibility and potentially increase the network storage security for users (Lisle, para. [0016]).
In regard to claim 16, Papo in view of Assarpour and further in view of Jiang do not explicitly teach, but Lisle teaches wherein: the first container (e.g. the container 150A in FIG. 3 – para. [0026]) is allowed to modify a first network stack of the first network namespace (e.g. container 150A maintains its own network stack information – para. [0026]); and modifications to the first network stack (e.g. container 150A maintains its own network stack information – para. [0026]) do not affect a second network stack (e.g. the network stack for container 150B in FIG. 3 – para. [0026]) of the second network namespace (FIG. 3; “... containers 150 also present a limited perspective of the underlying network stack used to communicate with entities external to the containers 150. For example, as will be described with FIG. 3, a container 150 may be responsible for maintaining its own network stack information and is unaware of network stack information maintained by other containers or by the host computer system's operating system ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in view of Jiang and further in view of Lisle in order to incorporate a method of isolating the management of the network stack used by different containers in a computing host (Lisle, para. [0026]). One of ordinary skilled in the art would have been motivated because such incorporation would provide each container “operable to isolate its contents from the contents of other containers” and potentially increase the network storage security for users (Lisle, para. [0016]).
In regard to claim 17, Papo in view of Assarpour and further in view of Jiang do not explicitly teach, but Lisle teaches wherein the first container (e.g. the management controller 140 in FIG. 2 – para. [0025]) is allowed to create network interfaces (e.g. a virtual interface – para. [0026]) in the second network stack (e.g. the network stack for containers 150 in FIG. 3; “... multi-tenant management controller 140 is also configured to perform various management operations associated with containers 150 ...” - para. [0025]; “... The container 150 may also be presented with a virtual interface through which traffic is to be directed (as opposed to having direct access to the physical interface controlling a network interface card) ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Papo in view of Assarpour in view of Jiang and further in view of Lisle in order to incorporate a method of managing the network stack used by different containers in a computing host (Lisle, para. [0026]). One of ordinary skilled in the art would have been motivated because such incorporation would provide management for containers to adjust their operation flexibility and potentially increase the network storage security for users (Lisle, para. [0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hidaka et al., US 2013/0086295 A1. This reference discloses that a forwarding engine has PCI express and an LAN interface. Depending on a type of an input packet, destination of the packet is switched to the PCI express side for conventional network service and to the LAN interface side for extended network service that cooperates with an external control server (Hidaka, Abstract). The reference further discloses that an operating system provides different drivers to access different forwarding engine (Hidaka, Fig. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448